DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the limitation “wheel width defined by inner and outer wheel edges” is not clear about if the inner and outer wheel edges are defined radially, with the inner edge being proximal to an axle and the outer edge being in contact with the road surface, or if the inner and outer wheel edges are defined laterally, with the inner edge being proximal to the vehicle body and the outer edge facing away from the vehicle as a whole. Amending the claim to positively define how the inner and outer edges are determined would overcome this rejection. 
Regarding claims 7 & 8 the term “reduces” is a relative term and it is unclear what the various effects are reduced relative to, this renders the claim indefinite. 
Regarding claims 9, 10, & 11 the claimed control arms are “replaced” by alternative structure however this results in dependent claims which do not include all limitations of their parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2012201342 A) in view of Yusuke (US 20150151778 A1) and further in view of Mashiko et a. (US 20200122565 A1, herein after referred to as Mashiko).
Regarding claims 1 & 11 Hiroshi teaches a suspension and drive mechanism for a steerable wheel of a vehicle, comprising: a wheel support assembly adapted for supporting said wheel (FIG. 2: 1) having a rolling axis (FIG. 1: horizontal and passing through the center of the wheel and the axle) and a wheel 5width defined by inner and outer wheel edges (FIG. 1: depicted); front and rear upper control arms coupled between a chassis structure of said vehicle and said wheel support assembly (FIG. 1 & 2: 21 & 22); front and rear lower control arms in use coupled between said vehicle chassis structure and said wheel support assembly (FIG. 1 & 2: 31 & 32); said front and rear upper control arms and said front and rear lower control arms being coupled to said chassis structure and to said wheel support assembly by way of respective ball joints (FIG. 1: 8; paragraph 14); said front and rear upper control arms being coupled to said wheel support assembly above said rolling axis and inboard of said wheel inner edge 
Yusuke teaches a steering arm (FIG. 1: 15) coupled between a steering control assembly (FIG. 1: 14) and said wheel support assembly (FIG. 2: 33). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the steering arm of Yusuke to allow the drive mechanism of Hiroshi to steer. Additionally Yusuke teaches a strut (FIG. 4: 41) rigidly attached to a wheel support assembly (paragraph 72). It would have been obvious to a person having ordinary skill in the art to have further included the strut of Yusuke to the drive mechanism of Hiroshi to absorb vibrations and provide a smoother ride experience. 
Masahiko teaches an electric drive unit (FIG. 2: 12; paragraph 18) arranged within said steerable wheel for driving thereof (FIG. 1A & 2: depicted). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the electric drive unit of Masahiko as a compact method of driving the wheels of Hiroshi as modified above. In the 
Regarding the limitation “wherein said virtual steering pivot axis location varies according to a steering angle of said wheel support assembly as controlled by said steering arm” it should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 2-4 Hiroshi as modified above teaches that said control arms are arranged such that said virtual steering pivot axis, and at the end of the steering rotation of said wheel said virtual pivots are substantially vertically above the center of the contact patch of said wheel (FIG. 4: depicted; paragraph 16). Hiroshi as modified above does not explicitly teach that said control arms are arranged to minimise the envelope within which said wheel requires to steer. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have minimized the envelope within which the wheel requires to steer in order to achieve superior turning performance, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. 
.
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2012201342 A) in view of Yusuke (US 20150151778 A1) and further in view of Mashiko et a. (US 20200122565 A1, herein after referred to as Mashiko) and Brok (US 10518808 B2).
Regarding claims 9 & 10 Hiroshi as modified above does not explicitly teach that the front and rear upper and lower control arms are replaced with wishbone suspension arms however Brok does teach the use of wishbone suspension arms and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the wishbone suspension arms of Brok with the suspension and drive mechanism of Mashiko as modified above as such arrangements are conventional in the art and simplify assembly and reduce part count. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach suspension and drive mechanisms of interest. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616